Appeal from a judgment of the Supreme Court (Ceresia, Jr., J.), entered July 3, 2002 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent denying petitioner’s request for parole relief.
Inasmuch as petitioner has reappeared before the Board of Parole since the parole release determination giving rise to this proceeding and his request for parole release was granted, the instant matter is now moot and must be dismissed (see Matter of Bermudez v New York State Div. of Parole, 281 AD2d 673 [2001]).
Cardona, P.J., Crew III, Carpinello, Rose and Lahtinen, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.